Citation Nr: 1331077	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  05-36 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine with facet joint syndrome.

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from June 1982 to May 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Per his request, the Veteran was scheduled for a September 2013 personal hearing at the Board's offices in Washington, DC.  In a September 2013 statement, received prior to his scheduled hearing, the Veteran requested his hearing be rescheduled for a videoconference hearing to be conducted at his local RO.  As this hearing has not yet been held, this matter should be REMANDED to schedule the Veteran for a videoconference Board hearing per his request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing per his request.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


